DETAILED ACTION
	This office action is a response to an amendment filed on 06/01/2022.
Response to Amendment
1.	Claims 6, 9-10 and 12 have been amended
2.	Claims 1-5, 7 and 11 have been cancelled.
3.	Claims 13-14 have been added. 
Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive. 
The applicant respectfully argues on pages 7-8 in the Remarks that current prior art WANG fails to teach of the amended limitation of claim 6, therefore this claim should be allowed. In response, applicant has amended dependent claim7 to claim 6. Claim 7 was rejected by secondary prior art Zhang during last office action, and the examiner still believes that Zhang teaches the amended limitation of claim 6. Therefore, examiner uses Zhang in combination with WANG to rejected the amended claim 6. Examiner’s interpretation of amended claim 6 is a terminal with a receiver receives a configuration information for PUCCH resource set that contains one or more PUCCH resource through a higher layer signaling via a DCI information, a processor of the terminal determines a PUCCH resource with a value of a field of the DCI information, the field comprises three bits, and the eight values of the field are related with eight PUCCH resources. If a number M of the PUCCH resource contained in the PUCCH resource set is less than eight, then the processor determines the PUCCH resources associated with the value form the first to M-th PUCCH resource. WANG’s teaches on page 15,lines 31-33 about using a receiver by an UE, he teaches on page 8, lines 31-37 about using  higher layer or RRC signaling by a network device, his teaching on page 8, lines 38-57 about sending PUCCH resource (for UCI) via a DCI by a network device means receiving by the receiver, his teaching on page 8, step S302, lines 38-57 about  indicating information (correspondence to a sequence number) is interpreted as configuring by a terminal device, plurality of PUCCH resources  is taken as PUCCH resource set with one or more PUCCH resources, his teaches on page 15,lines 31-33 teaches using a processor by an UE, on page 8, step S302, lines 38-57 teaches about using a sequence number of the PUCCH resource set is equated to associated value, determining by terminal device According to the PUCCH resource occupied by DCI is interpreted as the processor that determines a PUCCH resource associated with a value of a field in downlink control information. Furthermore, Zhang’s teaches in paragraph 62 about using afield that comprises three bits, his teaching in the same paragraph about using log 2(8)=3 bits or 0-7 numbers for each PUCCH resource is interpreted as using eight values of the field are respectively associated with eight PUCCH resources, PUCCH resource is equated to PUCCH resource set, using log2(4)=2 bits for numbering each PUCCH resource is interpreted as using 4 or M number of PUCCH resources those are less than 8, and using indication rule is interpreted as associating log 2(4)=2 bit values (like 0, 2, 4, and 6) values is read as associating values form a first  through M-th PUCCH resources out of eight resources. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhang in combination with WANG teach claimed invention. 
As for applicant’s argument about withdrawing rejections for dependent claims, the depend claims depend on the independent claims those don’t overcome with current prior arts rejections. Therefore, dependent claims are not allowed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10 and 12-13 are rejected under 35 U.S.C 103 (a) as being unpatentable over WANG et al. (hereinafter, “WANG”; CN 110035524) in view of Zhang et al. (hereinafter, “Zhang”; 20150139136). (For citation purpose examiner has used English translation of CN 110035524. Both versions describe the same innovation.The filing date for CN 110035524 is Dec/01/2018, therefore it qualifies as a prior art under 35 U.S.C 103 (a)).
In response to claims 6 and 10, 
WANG teaches a terminal comprising: a receiver that receives, via higher layer signaling (page 15,lines 31-33 teaches using a receiver by an UE, page 8, lines 31-37 teaches using  higher layer or RRC signaling by a network device, page 8, step S302, and lines 38-57, sending PUCCH resource (for UCI) via a DCI by a network device means receiving by the receiver), configuration information regarding a physical uplink control channel (PUCCH) resource set containing one or more PUCCH resources (page 8, step S303, lines 38-57, indicating information (correspondence to a sequence number) is interpreted as configuring by a terminal device, plurality of PUCCH resources  is taken as PUCCH resource set with one or more PUCCH resources); and
a processor that determines a PUCCH resource associated with a value of a field in downlink control information (page 15, lines 31-33 teaches using a processor by a UE, page 8, step S302, lines 38-57, sequence number of the PUCCH resource set is equated to associated value, determining by terminal device According to the PUCCH resource occupied by DCI teaches claimed limitation), 
Wang does not teach explicitly about wherein the field comprises three bits, eight values of the field are respectively associated with eight PUCCH resources, if a number M of PUCCH resources contained in the PUCCH resource set is less than eight, if a number M of PUCCH resources contained in the PUCCH resource set is less than eight then the processor determines the PUCCH resource, associated with the value, from a first through M-th PUCCH resources out of the eight PUCCH resources.
Zhang teaches wherein the field comprises three bits (paragraph 62 teaches this limitation), 
eight values of the field are respectively associated with eight PUCCH resources (paragraph 62, using log 2(8)=3 bits or 0-7 numbers for each PUCCH resource teaches this limitation), and
if a number M of PUCCH resources contained in the PUCCH resource set is less than eight (paragraph 62,PUCCH resource is equated to PUCCH resource set, using log2(4)=2 bits for numbering each PUCCH resource is interpreted as using 4 or M number of PUCCH resources those are less than 8) , then the processor determines the PUCCH resource, associated with the value, from a first through M-th PUCCH resources out of the eight PUCCH resources (paragraph 212 teaches using a processing unit, paragraph 62, informing through higher layer is read as receiving or determining by the processor, and using indication rule is interpreted as associating log 2(4)=2 bit values (like 0, 2, 4, and 6) values is read as associating values form a first  through M-th PUCCH resources out of eight resources). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use a field comprises three bits, eight values of the field are respectively associated with eight PUCCH resources and if a number M of PUCCH resources contained in the PUCCH resource set is less than eight, then the processor determines the PUCCH resource, associated with the value, from a first through M-th PUCCH resources out of the eight PUCCH resources as taught by Zhang because it would allow to scheduling PUCCH resources by a base station if  number of number of terminals exceeds an aggregation level.
In response to claim 8, 
WANG teaches wherein the configuration information indicates a plurality of PUCCH resource sets (page 8, step S302, lines 38-57, indicating information (correspondence to a sequence number) is interpreted as configuration information, PUCCH resource set is equated to plurality of resource set), and a minimum number of PUCCH resources included in each of the plurality of PUCCH resource sets is one (page 8, step S302, lines 38-57, using indicating information with sequence number for PUCCH resource set teaches this limitation). 
In response to claim 9, 
WANG does not teach explicitly about the apparatus of claim 9.
Zhang teaches wherein the processor assumes that the value of the field does not exceed the number M of PUCCH resources (paragraph 212 teaches using a processor, paragraph 62, using predetermined rule is equated to assuming, using indication rule is interpreted as associating log 2(4)=2 bit values (like 0, 2, 4, and 6) values is read as assumes that the value of the certain field does not exceed the number M of PUCCH resources). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use a processor assumes that the value of the certain field does not exceed the number M of PUCCH resources as taught by Zhang because it would allow to scheduling PUCCH resources by a base station if number of number of terminals exceeds an aggregation level.
In response to claim 12, 
WANG teaches a base station comprising: a transmitter that transmits (page 14, lines 8-13, teaches using a transmitter page 8, lines 31-37 sending PUCCH resource (for UCI) via a DCI by a network device), via higher layer signaling, configuration information regarding a physical uplink control channel (PUCCH) resource set containing one or more PUCCH resources; and a processor that controls reception of a PUCCH transmitted by using a PUCCH resource associated with a value of a field in downlink control information (these limitation are identical to claim 1,therefore, they are rejected as claim 1).
In response to claim 13, 
WANG teaches a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives, via higher layer signaling, configuration information regarding a physical uplink control channel (PUCCH) resource set containing one or more PUCCH resources; and a processor that determines a PUCCH resource associated with a value of a field in downlink control information (these limitations are identical to claim 6, therefore, they are rejected the same way as claim 6), 
the base station comprises: a transmitter that transmits, via the higher layer signaling, the configuration information (fig. 13, element 1301, page 22, line 47-50, teaches using a transmitter for transmitting, page 12, step 301 (or line 32-40), configuring multiple PUCCH resources is equated to configuration information, this paragraph teaches a network device uses RRC or higher layer signaling for signaling configuration); and 
a processor that controls reception of the PUCCH transmitted by using the PUCCH resource associated with the value of the field in the downlink control information (fig. 13, element 1302 page 23, lines 1-2 teaches using a processor, pages 12-13, step S303, lines 38-57, indicating information (correspondence to a sequence number) is interpreted as PUCCH resource associated with the value of the field in the downlink control information, page 12, step 301 (or lines 32-40), configuring multiple PUCCH resources via higher layer signaling by the network device explicitly teaches the processor of the network device performed claimed limitation).
Wang does not teach explicitly about wherein the field comprises three bits, eight values of the field are respectively associated with eight PUCCH resources, and if a number M of PUCCH resources contained in the PUCCH resource set is less than eight, then the processor determines the PUCCH resource, associated with the value, from a first through M-th PUCCH resources out of the eight PUCCH resources.
Zhang teaches wherein the field comprises three bits, eight values of the field are respectively associated with eight PUCCH resources, and if a number M of PUCCH resources contained in the PUCCH resource set is less than eight, then the processor determines the PUCCH resource, associated with the value, from a first through M-th PUCCH resources out of the eight PUCCH resources (these limitations are identical to claim 6, therefore, they are rejected the same way as claim 6), and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG to use a field comprises three bits, eight values of the field are respectively associated with eight PUCCH resources and if a number M of PUCCH resources contained in the PUCCH resource set is less than eight, then the processor determines the PUCCH resource, associated with the value, from a first through M-th PUCCH resources out of the eight PUCCH resources as taught by Zhang because it would allow to scheduling PUCCH resources by a base station if number of number of terminals exceeds an aggregation level.
Claim 14 is rejected under 35 U.S.C 103 (a) as being unpatentable over WANG et al. (hereinafter, “WANG”; CN 110035524) in view of Zhang et al. (hereinafter, “Zhang”; 20150139136) and in further view of YUAN et al. (hereinafter, “YUAN”; CN 111742592).(For citation purpose examiner has used English translations of CN 110035524 and CN 111742592. Both versions describe the same innovation. The filing date for CN 110035524 is Dec/01/2018 and the filing date for CN 111742592 is Feb/14/2018, therefore, these arts qualify as a prior arts under 35 U.S.C 103 (a)).
In response to claim 14, 
WANG and Zhang don’t teach explicitly about claim 14.
YUAN teaches wherein the PUCCH format is based on the configuration information regarding the PUCCH resource set (page 4, paragraph 4, (or lines 28-32), configured PUCCH resource is equated to configuration information, determining PUCCH resources with different formats form the set of configurations PUCCH resource according to the signaling form a network teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG and Zhang to use PUCCH format is based on the configuration information regarding the PUCCH resource set as taught by YUAN because it would allow determining based on resource indicator form a network device available resource with different transmission type of uplink control information using different format. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/
Examiner, Art Unit 2466       

/DIANE L LO/Primary Examiner, Art Unit 2466